Citation Nr: 0812677	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-39 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Whether the reduction in the rating assigned for the 
veteran's service-connected status post total right hip 
replacement due to rheumatoid arthritis from 60 percent to 30 
percent, effective August 1, 2005, was proper.

2. Entitlement to a 100 percent disability rating for the 
year following the veteran's total right hip replacement 
surgery.

3. Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1947 to March 1967.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2005 rating decision from the 
Winston-Salem, North Carolina, Regional Office (RO).  An 
appeal to the Board was perfected.

In November 2006, the veteran and his wife testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  During the hearing, the veteran submitted additional 
evidence along with a waiver of initial RO consideration.  A 
transcript of the hearing is associated with the claims 
folder. 

On appeal in February 2007, the Board remanded the case for 
further development, to include obtaining VA treatment 
records to determine where and when  the veteran's total 
right hip replacement surgery was performed, and clarifying 
why the veteran was not awarded a 100 percent disability 
rating for the year following his surgery.  The RO provided 
another SSOC in November 2007.

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007), this case had been advanced on the Board's 
docket.


Other Matters

In October 2005, the veteran filed service connection claims 
for depression, secondary to his right hip disability, and 
rheumatoid arthritis in his shoulders, left hand, wrists, 
left knee, back, ankles, and feet.  He also filed increased 
rating claims for his right hand and hammertoe disabilities.  
The RO denied the claims in a May 2006 rating decision.  The 
veteran, however, failed to file an NOD.  Accordingly, this 
decision qualifies as a "final" decision within the meaning 
of 38 U.S.C.A. 
§ 7105(c).  

Because the Board determines that the AMC failed to comply 
with its February 2007 remand order, the issue concerning the 
100 percent disability rating is again REMANDED to the RO via 
the remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


FINDINGS OF FACT

1.  A January 2005 rating decision reflects that the RO 
proposed a reduction of the evaluation for the status post 
total right hip replacement due to rheumatoid arthritis from 
60 to 30 percent.

2. A May 2005 rating decision reflects that, after complying 
with the due process provisions applicable to a rating 
reduction, the RO reduced the evaluation for the service-
connected status post total right hip replacement due to 
rheumatoid arthritis from 60 to 30 percent.

3. The veteran's hip disability is manifested by markedly 
severe residual weakness, pain, and limitation of motion; 
painful motion or weakness such as to require the use of 
crutches is not shown.

4. The veteran is service connected for status post total 
right hip replacement due to rheumatoid arthritis, rated as 
70 percent disabling; right hand rheumatoid arthritis, rated 
as 20 percent disabling; tinnitus, rated as 10 percent 
disabling; and status post operative hammertoe deformities, 
bilateral hearing loss, and history of otitis media, all 
rated as zero percent disabling; his combined disability 
rating amounts to 78 percent.

5. The veteran's service-connected disabilities are of such 
severity as to render him unable to obtain or maintain 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Restoration of the 60 percent rating for status post 
total right hip replacement due to rheumatoid arthritis is 
warranted; the criteria for a 70 percent rating for a right 
hip fracture with arthritis status post total left hip 
replacement have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 and West Supp. 2006); 38 C.F.R. §§ 3.102, 
4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5054 
(2007).

2. The requirements for a total disability rating for 
compensation based on individual unemployability (TDIU) have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.  As 
discussed in more detail below, sufficient evidence is of 
record to grant the TDIU claim.  Therefore, no further 
development is needed with respect to this issue.

a.  Duty to Notify  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2004 and July 2005 letters sent to the veteran by 
the RO adequately apprised him of most of the information and 
evidence needed to substantiate the claim, and of the notice 
this correspondence failed to provide, no prejudice to the 
veteran resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394 (2005) (same).  

In addition, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The November 2004 and July 2005 letters from the RO satisfy 
most of these mandates.  They informed the veteran about the 
type of evidence needed to support his claim for an increase 
in his right hip evaluation, namely, proof that this 
disability had grown in severity.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the veteran, such as medical records and records held by any 
Federal agency, provided the veteran supplied enough 
information to enable their attainment.  They made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  The letters additionally apprised 
the veteran that VA would schedule a medical examination.  
They also specifically asked the veteran to provide VA with 
any medical reports that he had.  The Board thus finds that 
the veteran received notice of the evidence needed to 
substantiate his higher rating claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ)  
decision on a claim for VA benefits.  In this case, notice of 
the disability rating and effective date elements was not 
provided until March 2006, after the initial rating decision.  
This is error and presumed prejudicial to the appellant 
unless VA can demonstrate otherwise.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  In this case, the Board finds 
that there is no prejudice to the veteran in this Dingess 
timing error because the claim was subsequently readjudicated 
in November 2007 and VA sent the appellant a Supplemental 
Statement of the Case dated the same notifying him of the 
actions taken and evidence obtained or received.  
Essentially, the veteran has not been deprived of information 
needed to substantiate his claim and the very purpose of the 
VCAA notice has not been frustrated by the timing error here.  

The Board acknowledges a recent decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, No. 05-
355 (U.S. Vet. App. Jan. 30, 2008).  In that decision, the 
Court stated that for an increased compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  See 
Vazquez-Flores v. Peake, No. 05-355, Slip op at 5-6.

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, during the course of this appeal the 
veteran has been represented at the RO and before the BVA by 
a National Veterans Service Organization (VSO) recognized by 
the VA, specifically the American Legion, and the Board 
presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  In addition, the November 
2005 Statement of the Case contained a list of all evidence 
considered, a summary of adjudicative actions, included all 
pertinent laws and regulation, including the criteria for 
evaluation of the veteran's disability, and an explanation 
for the decision reached.  The Board also notes that the 
representative's February 2008 brief appears to request a 
restoration of the 60 percent disability rating only, and 
that the 70 percent disability rating awarded herein exceeds 
the 60 percent rating.  Furthermore, the veteran's November 
2006 hearing testimony indicates that he is familiar with the 
criteria for a 90 percent disability rating, which is the 
maximum award available under Diagnostic Code 5054.  In the 
Board's opinion all of this demonstrates actual knowledge on 
the part of the veteran and his representative of the 
information that would have been included in the more 
detailed notice contemplated by the Court in the Vazquez-
Flores case.  As such, the Board finds that the veteran is 
not prejudiced based on this demonstrated actual knowledge.

b. Duty to Assist

VA has also satisfied its duty to assist the veteran under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, VA treatment records, and private treatment records 
have been associated with the claims folder.  Additionally, 
the veteran was afforded several VA examinations.  The 
veteran exercised his right to a hearing and provided sworn 
testimony before the undersigned Veterans Law Judge in 
November 2006.  The Board finds that there is no indication 
that there is any additional relevant evidence to be obtained 
either by the VA or by the veteran, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Rating Reduction

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  Where the reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  In addition, the veteran must be given 60 
days to submit additional evidence and request a 
predetermination hearing.  See 38 C.F.R. § 3.105(e).  If 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.

In the instant case, the RO afforded the veteran 60 days to 
contest the proposed reduction through additional evidence 
and opportunity to be heard, and that through the decision 
effectuating the reduction assigned as an effective date for 
the reduction to 30 percent, consistent with the specified 
timeframe.  Hence, there was compliance with the procedural 
due process requirements of 38 C.F.R. § 3.105(e) for 
reduction in compensation.

The veteran's disability was initially rated under Diagnostic 
Codes 5002-5250 in an August 1993 decision.  The May 2005 
decision rated the veteran's disability under Diagnostic 
Codes 5002-5054.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2007).

Under the provisions of Diagnostic Code 5002, rheumatoid 
(atrophic) arthritis, a 20 percent evaluation is warranted 
for rheumatoid arthritis when the diagnosis is well 
established and there are one or two exacerbations a year.  A 
40 percent evaluation requires the presence of symptom 
combinations productive of a definite impairment of health, 
objectively supported by examination findings, or of 
incapacitating exacerbations occurring three or more times a 
year.  A 60 percent evaluation is warranted for rheumatoid 
arthritis when it results in weight loss and anemia 
productive of a severe impairment of health or in severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number of exacerbations if they occur over 
prolonged periods.  A 100 percent evaluation requires 
constitutional manifestations associated with active joint 
involvement which are totally incapacitating.  38 C.F.R. § 
4.71a, Diagnostic Code 5002.

Diagnostic Code 5002 further provides that chronic residuals 
such as limitation of motion or ankylosis, favorable or 
unfavorable, should be rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

A note to Diagnostic Code 5002 states that the ratings for 
the active process will not be combined with the residual 
ratings for limitation of motion or ankylosis.  Instead, the 
higher evaluation should be assigned.

Diagnostic Code 5054 provides the criteria for hip 
replacement (prosthesis).  The minimum rating provided under 
this diagnostic code is 30 percent.  A 50 percent rating is 
assigned for moderately severe residuals of weakness, pain or 
limitation of motion.  Markedly severe residual weakness, 
pain or limitation of motion following implantation of 
prosthesis merits a 70 percent evaluation.  A 90 percent 
evaluation is assigned following implantation of prosthesis 
with painful motion or weakness such as to require the use of 
crutches, and a 100 percent evaluation is to be assigned for 
prosthetic replacement of the head of the femur or of the 
acetabulum for one year following implantation of a 
prosthesis.  

Normal range of motion of the hip is from 0 to 125 degrees of 
flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, 
Plate II.

There is no evidence of ankylosis in the medical records.  
Therefore, 38 C.F.R. 
§ 4.17a, Diagnostic Code 5250 [hip, ankylosis of] is not 
applicable.

The veteran filed his claim for a higher disability rating in 
September 2004.  VA medical records submitted by the veteran 
indicate that in March 2004, he complained of right hip pain 
and indicated that he took Vioxx and Darvocet, albeit 
sparingly because he did not want "to get hooked."  

The veteran was afforded a VA joints examination in January 
2005.  The examiner indicated that the claims file was not 
available for review.  The veteran complained of 
intermittent, mild right hip pain on a daily basis.  He 
indicated that his main problem was an increase in pain with 
cold, wet weather.  He denied any instability, locking of the 
joint, or dislocation.  He also denied using a brace or cane.  
The pain was alleviated with prescription and over-the-
counter medication.  The examiner noted that there were no 
constitutional symptoms of inflammatory arthritis, and that 
he could find no record that the veteran had ever taken 
rheumatoid drugs.  The veteran reported that he was able to 
do his activities of daily living "okay."  He could walk 
half a mile on flat ground, exercise, and do chores.

Upon examination, the clinician noted a healed scar with no 
adherence, breakdown, or dehiscence.  The veteran was able to 
flex the hip to about 90 degrees.  The doctor indicated that 
the veteran "says he has been told not to flex it any more 
to prevent it from slipping out of joint."  Abduction was to 
about 40 degrees, at which point he complained of stiffness.  
Adduction was to 20 degrees.  External rotation was to about 
50 degrees with no pain.  Internal rotation was to about 40 
degrees with no pain.  There was no change in the findings 
with repetitive motion.  Motor and sensory examinations of 
the right lower extremity were normal.  The diagnosis was 
degenerative joint disease of the right hip status post right 
total hip replacement with residuals.

With respect to his feet, the veteran complained of pain and 
stiffness that was worse in cold, wet weather.  There was 
more pain with weightbearing and ambulation, although the 
veteran indicated that he could walk at least half a mile on 
the flat with no problems.  No flare-ups were reported.  The 
pain was alleviated with prescription and over-the-counter 
medication.  He denied using crutches or a cane.  He was able 
to exercise daily, do chores around the house, and pleasure 
activities.  The veteran reported that he had been retired 
since 1984 as a truck driver.

Upon examination, the doctor noted a well-healed, slightly 
hypopigmented, three centimeter long scar on the left foot.  
There was no tissue breakdown, elevation, depression, or 
tenderness.  The veteran had full range of motion of all toes 
bilaterally.  There was no change with repetitive motion.  
Motor and sensory examinations were normal.  There was no 
pain on motion, swelling, redness, tenderness, edema, or 
instability.  Sensation and strength were normal.  The 
diagnosis was hammer toe deformities of the second and third 
toes bilaterally status post osteotomy with residuals.  The 
doctor opined that the veteran "should be able to do some 
kind of light activity and any kind of sedentary activity."

With respect to the right hand, the veteran reported having 
increased pain and stiffness in cold, wet weather and with 
"excessive use."  He stated that his hands felt swollen "a 
lot of the time."  He had no problems with activities of 
daily living.  He denied using a brace or splint.  The pain 
was alleviated with over-the-counter and prescription 
medication.    

Upon examination, the doctor noted that the veteran held his 
hand in slight flexion.  He could extend the fingers and all 
the joints to zero degrees.  He had a slight limitation of 
the index and middle finger MP joints to about 60 degrees.  
The ring and small finger joints could be bent to 90 degrees.  
He could touch the fourth and fifth fingertips to the 
midpalmar crease with discomfort.  He was unable to touch the 
fingertips of the index and middle finger to the midpalmar 
creases because of the pain and stiffness of the MP joints.  
The PIP and DIP joints could be flexed to 90 degrees with no 
real problem.  There was no redness, swelling, or tenderness 
noted of any of the joints.  The MP joints had some mild 
hypertrophy.  The thumb could be adducted to 50 degrees.  He 
could bend the MP and IP joints to 60 degrees.  The veteran 
was able to touch the tip of the finger to the base of the 
small finger.  However, he was unable to touch the thumb tip 
to the base of the small finger.  There was no change with 
repetitive motion.  The grip strength in the right hand was 
50 percent of the left hand.  The sensation examination was 
normal.  The diagnosis was rheumatoid arthritis with 
residuals.  The doctor noted that "[the veteran] dresses and 
undresses himself easily using the right hand with normal 
dexterity, even though he has decreased grip strength."  He 
opined that the veteran was capable of any kind of sedentary 
work and mild active work.

On the basis of this VA examination report, the RO proposed 
to reduce the evaluation of the veteran's service-connected 
status post total right hip replacement due to rheumatoid 
arthritis from 60 percent to 30 percent in a January 2005 
rating decision.  A May 2005 RO decision reduced the rating 
to 30 percent.  In a May 2005 statement, the veteran 
disagreed with the rating reduction.

The veteran submitted to another VA joints examination in 
November 2005 with the same examiner who had conducted the 
January 2005 examination.  This time the claims file was 
available for review.  With respect to his right hip, the 
veteran continued to complain of pain that was aggravated by 
cold, wet weather.  Although the veteran reported that he 
"is very much better than he was prior to having the 
surgery," he indicated that pain medication provided "no 
real relief."  The veteran reported that he was able to walk 
150 yards downhill from his house to the mailbox.  He denied 
any instability, dislocation, or locking of the joint.  He 
also denied using a cane or brace.  The veteran reported that 
he stopped working after his hip replacement.  The examiner 
again noted that there were no constitutional symptoms of 
inflammatory arthritis, and that he could find no record that 
the veteran had ever taken rheumatoid drugs.  

Upon examination of the right hip, the clinician noted a 
healed scar with a slight decrease in tissue under the right 
hip.  There was no elevation, depression, or loss of tissue.  
The veteran was able to flex the hip to about 110 degrees.  
The doctor again indicated that the veteran "has been told 
not to flex it anymore than that because of the risk of 
getting it to slip out of joint."  Abduction was to about 45 
degrees, at which point he complained of pain.  Adduction was 
to 25 degrees.  External rotation was to about 60 degrees 
with no pain.  Internal rotation was to about 40 degrees with 
pain at 30 degrees.  There was no change in the findings with 
repetitive motion.  Motor and sensory examinations were 
"essentially unremarkable."  The veteran walked normally.  
X-rays revealed that the hip prosthesis was in place with no 
evidence of loosening.  The diagnosis was degenerative joint 
disease of the right hip status post total hip replacement.  
As for the veteran's employability, the doctor stated: 
"Because of his limitation of his walking ability, he should 
not do any kind of strenuous activity; however, he could do 
sedentary activity in my opinion." 

With respect to his feet, the veteran reported that he 
continued to experience pain but that his feet were a "minor 
problem."  Upon examination, the doctor reported that the 
veteran's feet were "essentially unchanged" from the 
previous examination.  He noted very well-healed scars, with 
very slight hypopigmentation on the left foot scar with no 
tissue breakdown, elevation, depression, or tenderness.  
There was normal range of motion, with no change or pain.  
There was no change with repetitive motion.  The motor and 
sensory examinations were normal.  The skin and vascular 
examinations were unremarkable.  The clinician also noted 
that while the toes were held in a slightly flattened 
position when the veteran was in a standing position, they 
curled down and touched the floor when he walked.

The diagnosis was hammertoe deformities of the second and 
third toes bilaterally status post osteotomy with residuals, 
unrelated to rheumatoid arthritis.  As for the veteran's 
employability, the doctor stated: "The veteran would not be 
able to do any kind of strenuous work that required standing 
or walking.  However, if he could do some kind of sedentary 
work, I do not see any reason why he could not do that." 

With respect to his right hand, the veteran reported that he 
had "symptoms pretty much all of the time."  He indicated 
that the pain and stiffness are worse in cold, wet weather.  
He denied using a splint or brace.  The pain was alleviated 
with prescription and over-the-counter medication.  The 
veteran, who is right handed, complained that he had trouble 
using his right hand because he has trouble holding things 
for any length of time.

Upon examination, the doctor noted that the veteran held his 
right hand in very slight flexion.  He could extend the 
fingers and all the joints to zero degrees.  He had a slight 
limitation of the index and middle finger MP joints to about 
60 degrees.  The ring and small finger joints could be bent 
to 90 degrees.  He could touch the fourth and fifth 
fingertips to the midpalmar crease with discomfort.  He was 
unable to touch the fingertips of the index and middle finger 
to the midpalmar creases because of the pain and stiffness of 
the MP joints.  The PIP and DIP joints could be flexed to 90 
degrees with no real problem.  There was no redness, 
swelling, or tenderness noted of any of the joints.  The MP 
and DIP joints had some mild hypertrophy.  The thumb could be 
adducted to 50 degrees.  He could bend the MP joint to 65 
degrees and the IP joint to 60 degrees.  The veteran was able 
to touch the tip of the finger to the base of the small 
finger.  There was no change with repetitive motion.  The 
grip strength in the right hand was 50 percent of the left 
hand.  The sensation and vascular examinations were normal.  
The diagnosis was rheumatoid arthritis with residuals.  The 
doctor stated that the veteran "really has no problems in 
using the hands to dress or to do other activities of daily 
living."  Although there was decreased grip strength, the 
doctor noted that "he seems to be able to do things that 
require a fair amount of dexterity, such as buttoning his 
clothes, fastening his clothes, etc."  He opined that the 
veteran was capable of sedentary or mild active work using 
the right hand.

During his November 2006 hearing, the veteran testified that 
he continues to have right hip pain, which is aggravated by 
cold weather.  He reported waking up several times at night 
because of the pain.  He stated that "sometimes I can't move 
my leg."  The veteran also reported stumbling and having 
trouble getting up out of a chair.  When going up and down 
stairs, he has to "two-step it."  He indicated that he can 
walk on uneven ground with difficulty, however, he can only 
walk 20 to 25 yards before having to rest.  He can sit for 20 
to 30 minutes before having to move around.  The veteran 
testified that he could not help much with chores.  When 
asked by his representative if he used a cane, brace or 
"anything," the veteran replied "No.  No, I try to 
maintain my balance and carry on."  He stated that his 
doctors had discussed replacing the hip again, but that 
"they don't think it's bad enough to do it" and that "my 
age has got a lot to do with it."  He indicated that he had 
not worked in five years, and that he previously worked part-
time as a packer for a moving company.  The veteran's wife 
testified that his condition had deteriorated "a great 
deal" in the past year.  She stated that he limps and favors 
his right leg when walking.  Getting up out of chairs and 
climbing steps is "very painful for him and very slow."  
She further stated that he takes "many [prescription] pain 
pills during the day because the pain is so great."  The 
veteran's wife indicated that she occasionally helps him get 
dressed.  She also testified that he quit working because he 
was having trouble getting up off the floor.  

Initially, the Board notes that a higher rating is not 
applicable under Diagnostic Code 5002 because there is no 
evidence of incapacitating exacerbations three or more times 
a year to support a discovery of a definite impairment of 
health.

Upon close review of the evidence, and with resolution of 
reasonable doubt in the veteran's favor, the Board concludes 
that markedly severe residual weakness and limitation of 
motion are shown, warranting an increased, 70 percent, rating 
for the right hip disability under Diagnostic Code 5054.  The 
2005 VA examinations indicate that the veteran's range of 
motion is only somewhat limited by pain and voluntary 
restriction on the advice of doctors to avoid dislocating the 
right hip prosthesis.  On the other hand, the Board finds the  
testimony of the veteran and his wife both persuasive and 
credible.  The veteran reported that his right hip pain 
affects his ability to walk and sit, while his wife stated 
that he limps and favors the right leg when walking.  These 
manifestations are clear indicia of the functional impairment 
associated with substantial weakness.  It is noteworthy that 
the veteran takes a prescribed synthetic narcotic medication 
which he reports provides only partial relief. 

However, we do not find that the evidence supports a rating 
in excess of 70 percent.  The evidence doesn't show that the 
veteran has weakness or limitation of motion of such severity 
as to require the use of crutches; consequently, a 90 percent 
schedular rating also is not warranted.  The Board has also 
considered the DeLuca factors in assessing the degree of 
disability, but finds that additional compensation beyond 
that awarded based on functional loss is not warranted.

The Board has also considered whether the veteran is entitled 
to a separate disability rating for his residual post-
operative scar of the right hip.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  Examinations of the surgical scar from 
the hip replacement reveal that it is superficial, well 
healed, nontender, stable, and that there is no clinically 
ascertainable functional limitation.  A separate compensable 
evaluation is therefore not warranted for any scarring 
incident to the right hip replacement.


Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
other provisions of Title 38 of the Code of Federal 
Regulations, including § 3.321(b)(1), which governs 
extraschedular ratings.  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule  standards."  38 C.F.R. § 
3.321(b)(1) (2007).  There has been no showing by the veteran 
that his service-connected status post total right hip 
replacement due to rheumatoid arthritis has necessitated 
frequent hospitalizations beyond that contemplated by the 
rating schedule or has caused a marked interference with 
employment or other such factors that render impractical the 
application of the standard rating criteria.  In the absence 
of such factors, the criteria for submission for assignment 
of an extraschedular rating for his right hip disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

III. Total Disability Ratings Based on Individual 
Unemployability (TDIU) 

The veteran contends that his service-connected disabilities, 
in addition to his age and educational background, preclude 
him from obtaining or maintaining substantially gainful 
employment.

38 C.F.R. § 4.15 governs total disability ratings and states 
that such a disability "will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. . . ."  38 C.F.R. 
§ 4.15; accord 38 C.F.R. 
§ 3.340(a).  A permanent total disability "shall be taken to 
exist when the impairment is reasonably certain to continue 
throughout the life of the disabled person."  38 C.F.R. § 
4.15; see also 38 C.F.R. § 3.340(b).

With respect to total disability ratings based on individual 
unemployability, 38 C.F.R. § 4.16(a) provides that "[t]otal 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities: Provided That, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more."  38 C.F.R. § 4.16(a); accord Bowling v. Principi, 15 
Vet. App. 1, 6 (2001) (outlining regulations relating to 
TDIU); see 38 C.F.R. §§ 3.340, 3.341.  In determining whether 
a veteran should receive TDIU, the Board may consider the 
veteran's level of education, special training, and previous 
work experience, but may not consider his age or the 
impairment caused by any non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16 ("[T]he existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected . . . 
disabilities are met and in the judgment of the rating agency 
such . . . disabilities render the veteran unemployable"), 
4.19 ("Age . . . is a factor only in evaluation of disability 
not resulting from service, i.e., for the purposes of 
pension"); accord Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's non-service-connected 
disabilities nor his advancing age may be considered. . . . 
The Board's task was to determine whether there are 
circumstances in this case apart from the nonservice-
connected conditions and advancing age which would justify a 
total disability rating based on unemployability") (Emphasis 
omitted).

VA regulations do not define the terms "substantially gainful 
occupation," however, the Court has interpreted this 
provision to encompass the ability to earn a "living wage."  
Bowling, 15 Vet. App. at 7 (noting that "[t]he term 
'substantially gainful occupation' is not defined by VA 
regulation; however, the Court has held that the term refers 
to, at a minimum, the ability to earn 'a living wage.'  Moore  
v. Derwinski, 1 Vet. App. 356, 358 (1991)").  That is, a 
veteran has a "substantially gainful occupation" when that 
enterprise "'provides annual income that exceeds the poverty 
threshold for one person.'"  Bowling, supra, quoting Faust v. 
West, 13 Vet. App. 342, 355-56 (2000); accord 38 C.F.R. § 
4.16(a) (stating that "[m]arginal employment shall not be 
considered substantially gainful employment," and that such 
employment exists when the "veteran's earned annual income 
does not exceed the amount established by the U.S. Department 
of Commerce, Bureau of the Consensus, as the poverty 
threshold for one person").  Thus, the central inquiry in 
determining whether a veteran may receive a total rating 
based on individual unemployability is whether the service-
connected disabilities alone are so severe as to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Accordingly, the Board must determine whether the 
veteran, as a result of his service-connected disabilities 
alone, is able secure or follow any form of substantially 
gainful occupation consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16; accord Hatlestad, supra.

In addition, according to 38 C.F.R. § 4.16(b), for those 
veterans who fail to meet the percentage requirements set 
forth in § 4.16(a), but who are in fact unemployable by 
reason of service-connected disabilities, the Board should 
submit the case to the Director, Compensation and Pension 
Service, for extra-schedular consideration.

In light of the decision above, the veteran meets the 
percentage requirements set forth in 38 C.F.R. § 4.16(a) for 
consideration of a TDIU.  The veteran is service-connected 
for status post total right hip replacement due to rheumatoid 
arthritis, rated as 70 percent disabling; right hand 
rheumatoid arthritis, rated as 20 percent disabling; and 
tinnitus, rated as 10 percent disabling.  These service-
connected disabilities result in a combined rating of 78 
percent.  As a result, the schedular requirements for the 
assignment of a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  Having met the objective 
criteria, the remaining question is whether the veteran's 
service-connected disabilities preclude him from securing or 
following substantially gainful employment.  38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16.

Considering the industrial impairment from service-connected 
disabilities, the veteran's service-connected status post 
total right hip replacement due to rheumatoid arthritis, 
which is rated as 70 percent disabling, has manifested 
"marked" right hip pain and incoordination that result in 
limitation of motion that affects the ability to sit and or 
walk, and results in a limp.  The veteran's service-connected 
right hand rheumatoid arthritis, which is rated as 20 percent 
disabling, is manifested by pain, swelling, and reduced grip 
strength.  The veteran testified that his joint pain affects 
his occupational activities and activities of daily living.  
The claims file indicates that he has past relevant work 
experience as a truck driver and packer for a moving company.

The test is whether the veteran's service-connected 
disabilities are of such severity to render the average 
person unable to follow a substantially gainful occupation.  
In this case, when the disabling effects of all the veteran's 
service-connected disabilities are considered, the weight of 
the evidence shows the service-connected disabilities render 
the veteran unable to obtain or maintain substantially 
gainful employment.  For these reasons, the Board finds that 
the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.16, 4.19.


ORDER

A 70 percent rating is granted for the veteran's residuals of 
a right total hip replacement, subject to the regulations 
governing payment of monetary awards.

A TDIU is granted, subject to the regulations governing the 
payment of monetary awards.


REMAND

In its February 2007 remand order, the Board noted that the 
claims file does not indicate where and when during 1993 the 
replacement took place.  The Board directed the RO to secure 
records from all VA facilities where the veteran was treated 
in order to ascertain where the replacement was performed.  
Specifically, the Board instructed the RO to obtain VA 
treatment records from 1993 to 2003 from the outpatient 
clinic in Winston-Salem and the VA Medical Centers in Durham 
and Salisbury, North Carolina.

In the November 2007 SSOC, the RO indicated that it had 
obtained "all [the veteran's] treatment reports from 1993 to 
the current date," and that a review of those records showed 
no findings related to a right hip replacement.  Therefore, 
the RO determined that a 100 percent rating was not 
warranted.

The claims file contains a recent records to the Durham and 
Salisbury VAMCs, but no request to the Winston-Salem clinic.  
In any event, a December 1993 X-ray report from the Durham 
VAMC indicates that the veteran's right hip was replaced on 
December 14, 1993.  A March 2004 treatment record from the 
Winston-Salem clinic also indicates that the veteran's hip 
was replaced in December 1993.  The veteran has not disputed 
this date.  However, it remains unclear where the veteran had 
this procedure performed.  The Board notes that the file does 
contain records from private providers concerning treatment 
for  rheumatoid arthritis.  

Accordingly, this case is REMANDED for the following action:

1.	Obtain the veteran's treatment records 
from 1993.  This request should be 
directed to the outpatient clinic at 
Winston-Salem.  If a reasonable search 
is not productive, the custodian(s) of 
records there should so state.

2.	Contact the veteran for the purpose of 
determining where and when the total 
right hip replacement surgery was 
performed.  If necessary, obtain 
authorization from the veteran for the 
release of those records.

3.	If warranted, reconsider the matter of 
a 100 percent disability rating for 
the year following his total right hip 
replacement surgery.  If the decision 
is adverse to the veteran, issue an 
updated supplemental statement of the 
case and give the veteran an 
appropriate amount of time to respond 
to it.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


